

117 S980 IS: Reopen for Kids Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 980IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Hagerty introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo restrict funds to local educational agencies that have obligated previously appropriated funds and reopen schools for in-person learning.1.Short titleThis Act may be cited as the Reopen for Kids Act.2.Funding for reopening(a)No new funds until available funds are obligatedNotwithstanding any other provision of law, no funds appropriated under part 1 of subtitle A of title II of the American Rescue Plan Act of 2021 (Public Law 117–2) may be used to provide assistance to a local educational agency to prevent, prepare for, or respond to the coronavirus—(1)while funds awarded to such local educational agency under the Elementary and Secondary School Emergency Relief Fund or Governor’s Emergency Education Relief Fund under title VIII of division B of the CARES Act (Public Law 116–136) or title III of the Coronavirus Response and Relief Supplemental Appropriations Act, 2021 (Public Law 116–260) remain unobligated; and(2)unless the local educational agency—(A)submits a plan to the State educational agency to provide full-day, in-person learning 5 days a week for all students medically able to participate at all public schools served by the local educational agency; and (B)fully implements such plan, except as provided in subsection (b), not later than 14 days after the date the State educational agency approves such plan. (b)Amendment to reopening plan(1)In generalIf a local educational agency determines there is a significant rise in COVID cases in the area served by the local educational agency after the plan described in subsection (a)(2)(A) has been implemented, the local educational agency may amend the plan. (2)AmendmentAn amendment under paragraph (1)—(A)shall be approved by the Governor, in consultation with the local school board; (B)may include a short-term reversion to part-time or full-time virtual learning, if warranted by a significant rise in COVID cases in the area served by the local educational agency; and (C)shall specify a date by which, or conditions under which, the local educational agency will return to providing in-person learning as described in subsection (a)(2)(A).(c)Return of funds(1)In generalA local educational agency that, as determined by the State educational agency, fails to implement the plan described in subsection (a)(2)(B) not later than 14 days after the date the State educational agency approves such plan, shall return to the State—(A)75 percent of the funds received by the end of the first 7 days the implementation of the plan is delayed beyond the 14 days; and (B)the remaining 25 percent of the funds received by the end of the second 7 days the implementation of the plan is delayed beyond the 14 days.(2)Coming into complianceNotwithstanding paragraph (1), a local educational agency that implements the plan within 14 days of being in noncompliance shall be eligible to receive the full amount under part 1 of subtitle A of title II of the American Rescue Plan Act of 2021 (Public Law 117–2) for which the agency is eligible. (3)Funds to be returned to treasuryA State shall return all funds returned to the State under paragraph (1) to the general fund of the Department of the Treasury. 